Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed -----5/24/2019 which is a national stage application of PCT/EP2017/079570 filed 11/17/2017, which claims foreign priority to EP16200863.5 filed 11/28/2016.

As filed, claims 16-40 are pending; and claims 1-15 are cancelled.

It is noted that the numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are cancelled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  Specifically, the Applicant mistakenly numbered the claims after claim 37 as claim 24, 38, 39, and 40.  Accordingly, the abovementioned misnumbered claims 24, 38, 39, and 40 will be renumbered as claims 38-41.


Information Disclosure Statement
The 5 pages information disclosure statement (IDS) submitted on 8/26/2019 has been considered by the Examiner.
The 8 pages information disclosure statement (IDS) submitted on 8/26/2019 has been considered by the Examiner except Cite No. 1 under the section of “FOREIGN PATENT DOCUMENTS”, where it was lined through.  
In order to consider the Foreign Patent documents, an English abstract of the cited reference is required.  


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 16, the claim recites the following phrases:

    PNG
    media_image1.png
    55
    476
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    63
    462
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    53
    433
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    52
    473
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    58
    493
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    58
    490
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    53
    489
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    57
    486
    media_image8.png
    Greyscale

	The Examiner finds the “aforementioned radicals” or the “last 4 mentioned radicals” or the “last 8 mentioned radicals” in the abovementioned phrases creates ambiguity in the scope of this claim because “aforementioned” or “last 4 mentioned” or “last 8 mentioned” can pertain to any variable or all variables prior to the recitation of the abovementioned phrases.  Thus, it is unclear to the Examiner what the Applicant is intended to encompass with the metes and bounds of this claim, which rendered this claim indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 17, 19-21, 23-31, 33-35, and 37-41 are rejected under 35 U.S.C. 103 as being obvious over Foreign Patent Application Publication No. WO2014/064094, hereinafter Newton.  See IDS filed 8/26/2019.

The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 



Regarding claims 16, 17, 19-21, 23-31, 33-35, and 37-41:
Determining the scope and contents of the prior art:   
	Newton, for instance, teaches the following compounds or composition thereof as herbicides, which can be used to control unwanted vegetation by acting on the plants, the seed, and/or their habitat.


    PNG
    media_image9.png
    63
    675
    media_image9.png
    Greyscale

(abstract)

    PNG
    media_image10.png
    54
    573
    media_image10.png
    Greyscale

(pg. 83, lines 10-15)

    PNG
    media_image11.png
    72
    559
    media_image11.png
    Greyscale

(pg. 83, lines 40-42)

    PNG
    media_image12.png
    191
    286
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    26
    584
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    21
    587
    media_image14.png
    Greyscale

(pg. 101, compound No. 69)

    PNG
    media_image15.png
    159
    266
    media_image15.png
    Greyscale
 (structure of the abovementioned compound)


    PNG
    media_image16.png
    121
    173
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    27
    586
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    20
    591
    media_image18.png
    Greyscale




    PNG
    media_image19.png
    161
    270
    media_image19.png
    Greyscale
(structure of the abovementioned compound)

	Wherein both compounds teaches an ethylene linker (shown by box above) between the hydroxyl group and the triazine group.

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compounds, Newton, for instance, did not explicitly teach an isopropyl linker (shown by box below) between the hydroxyl group and the triazine group, 

    PNG
    media_image15.png
    159
    266
    media_image15.png
    Greyscale


    PNG
    media_image19.png
    161
    270
    media_image19.png
    Greyscale

Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned compounds, as taught by Newton, teaches an ethylene linker between the hydroxyl group and the triazine group, the difference to the instant compound is only by a methylene group (i.e. ethylene vs. isopropyl) for the alkylene linker between the hydroxyl group and the triazine group.  Such structural similarity makes the instant compound a homologue of the compounds as taught by Newton.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be active as herbicide). 
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the compounds taught by Newton by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.


Claim Objections
Claims 16-30 are objected to because of the following informalities:  
a)	Regarding claim 16, the claim recites the phrase, “Rb or Rd are as defined above”.  Such expression can be clarified by reciting -- Rb or Rd are as defined in formula (I) --.

b)	Regarding claim 16, the claim recites the phrase, “where the carbocycle and the heterocycle are unsubstituted, partly or completely halogenated”.
	Such expression can be clarified by reciting -- where the  C3-C6-cycloalkyl, the C3-C6-cycloalkenyl, and the heterocycle are unsubstituted, partly or completely halogenated --.

c)	Regarding claims 16-30, the claims recite the phrase, “or its agriculturally acceptable salt”.
thereof --.

d)	Regarding claim 28, the claim recites the phrase, “and, if appropriate, at least one surface-active substance”.
	Such expression can be clarified by reciting -- and, optionally, at least one surface-active substance --.

e)	Regarding claims 29 and 30, the claims recite the phrase, “to act on plants, their environment or on seed”.
	Such expression can be clarified by reciting -- to act on plants, of the plants, or on seed --.
Appropriate correction is required.

Conclusion
Claims 16-41 are rejected.
Claims 16-30 are objected.
Claims 1-15 are cancelled.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626